DETAILED ACTION
Response to Amendment
Claims 21-38 are pending. Claims 21-38 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 9-10 with respect to the decoder have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This limitation is now taught by Lin et al.
In response to applicant's argument on page 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the number of pixels in the overlapping region is not reduced) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore while Chuang discloses pruning, this is not excluded in the language of the independent claims.
In response to applicant's argument on page 10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pixel values being changed as opposed to blending opacity masks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, while pixel values are determined in Cheung by 
Applicant’s amendments to claim 30, with respect to the 35 USC 112 f/6th interpretation have been fully considered and are persuasive.  The 35 USC 112 f/6th interpretations of claims 30-38 have been withdrawn. 
All other arguments are by similarity or dependency and are addressed by the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25, 27, 30-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 10306186 B2) in view of Lin et al. (US 20170026659 A1).

Regarding claims 21 and 30, Chuang et al. disclose an image processing method and image processing apparatus, comprising: obtaining in a decoder encoded data of a first region and encoded data of a neighboring region that neighbors the first region in a two-dimensional planar image (camera fields of view overlap, col. 9, lines 25-30, col. 10, lines 5-10, encodes 

Chuang et al. imply the use of a decoder, as Chuang et al. disclose decompression, which is a form of decoding, performed by the computer, however, another reference is provided to make this limitation more explicit.

Lin et al. teach obtaining in a decoder encoded data of a first region and encoded data of a neighboring region that neighbors the first region in a two-dimensional planar image, wherein the two-dimensional planar image is mapped from a spherical panorama image, and the first region and the neighboring region have an overlapping region (overlap, [0046], decode overlap region, Fig. 9, pixel block decoder reconstructs the pixel block by referencing adjacent pixel blocks within the same frame, [0063], The images of 360VR content are commonly encoded, stored, transmitted, and decoded as 2D images. A 360VR image can be stored in spherical format, in which the virtual reality image spherically surrounding the user is projected onto a two-dimensional flat surface in an equirectangular fashion, [0103]); determining by the decoder first pixel values of pixels in a first image of the first region based on the encoded data of the 

Chuang et al. and Lin et al. are in the same art of spherical images (Chuang et al., col. 16, lines 5-15; Lin et al., [0004], [0009], [0020]). The combination of Lin et al. with Chuang et al. will enable the use of a decoder. It would have been obvious at the time of filing to one of ordinary skill in the art to perform the decompression of Chuang et al. using the decoder described by Lin et al. as this was known at the time of filing, the combination has predictable results, and as Lin et al. indicate “360VR videos produce exceptional high-quality and high-resolution panoramic videos for use in print and panoramic virtual tour production for a variety of applications, such as entertainment, pilot training, surgery, and exploration in space or deep water” ([0004]) indicating the applicability of the claim, and as Lin et al. indicate using a decoder in this manner can save computing resources ([0046]).

Regarding claims 22-23 and 31-32, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. further disclose before the obtaining the encoded data of the first region and the neighboring region in the two-dimensional planar image, the method further comprises: sending first indication information to an encoder side, 

Regarding claims 24 and 33, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. further disclose the method further comprises: receiving second indication information from an encoder side, wherein the second indication information indicates that the first region and the neighboring region have the overlapping region (camera field of view overlaps, col. 10, lines 5-10, compression engine decomposes image into tiles, encodes data, col. 12, lines 25-35, compresses each tile, col. 13, lines 55-60, GPU on the server side uses sensor parameters to find regions of overlap in the image data, col. 17, lines 1-5).

Regarding claims 25 and 34, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. further disclose the determining a target pixel value of each pixel in the overlapping region comprises: performing weighted processing on the first pixel value of the corresponding pixel in the first region and the second pixel value of the corresponding pixel of the neighboring region to obtain the target pixel value of the corresponding pixel (“All of the opacity mask values associated with a single pixel are all normalized such that they have a total value of one.  For example if a single pixel in an image appears in an image seem common to three image tiles, the corresponding opacity mask values t1, t2, and t3 are each multiplied by a factor F, where F=1/(t1+t2+t3).  If there is only one 

Regarding claims 27 and 36, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. further disclose the overlapping region is located between the first region and the neighboring region and wherein the first region is located in a horizontal direction of the neighboring region, or the first region is located in a vertical direction of the neighboring region (camera field of view overlaps, azimuthally adjacent overlaps, tiered design allows a graduated focal length along the sensor in a vertical direction, col. 10, lines 1-25).

Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 10306186 B2) and Lin et al. (US 20170026659 A1) as applied to claims 21 and 30 above, further in view of Shen et al. (US 20170294000 A1).

Regarding claims 26 and 35, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. and Lin et al. do not disclose the determining a target pixel value of each pixel in the overlapping region comprises when a first difference is less than a first preset threshold, determining the first pixel value or the second pixel value as the target pixel value, wherein the first difference is a difference between a first resolution of the first image of the first region and a second resolution of the second image of the 

Shen teaches determining a target pixel value of each pixel in the overlapping region comprises when a first difference is less than a first preset threshold, determining the first pixel value or the second pixel value as the target pixel value, wherein the first difference is a difference between a first resolution of the first image of the first region and a second resolution of the second image of the neighboring region or a difference between a first bitrate of the encoded data of the first region and a second bitrate of the encoded data of the neighboring region (a measurement comparing the resolution between target sky and the replaced sky is calculated, [0065], “Here, Prtarget and Prreference are respective resolutions for the target and replaced skies. Mr is also from 0 to 1, and a threshold for Mr is used to determine whether the reference image should be used for sky replacement based on its resolution measure”, [0066]).

Chuang et al. and Shen et al. are in the same art of creating compositions of images (Chuang et al., abstract; Shen et al., abstract). The combination of Shen et al. with Chuang et al. and Lin et al. will enable the use of a resolution comparison. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the comparison of Shen et al. with the invention of Chuang et al. and Lin et al. as this was known at the time of filing, the combination would have predictable results, and as Shen et al. indicate this will make a resulting image visually realistic and holistic ([0016], [0019]), which will be useful in the invention of Chuang et al. which composes images from different cameras.

Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 10306186 B2) and Lin et al. (US 20170026659 A1) as applied to claims 21 and 30 above, further in view of Deguchi (US 20070132863 A1).

Regarding claims 28 and 37, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. and Lin et al. do not disclose a size of the overlapping region is determined based on a size of the two-dimensional planar image. 
 
Deguchi teaches a size of the overlapping region is determined based on a size of the two-dimensional planar image (the overlapping size may be predefined as a function of the total image size of the image to be output, [0067]).

Chuang et al. and Deguchi are in the same art of creating compositions of images (Chuang et al., abstract; Deguchi, [0067]). The combination of Deguchi with Chuang et al. and Lin et al. will enable the determination of an overlapping size. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlapping size of Deguchi with the invention of Chuang et al. and Lin et al. as this was known at the time of filing, the combination would have predictable results, and as Deguchi indicates this will result in minimal registration errors ([0008], [0013]), which will be useful in the invention of Chuang et al. which composes images from different cameras.

Claims 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 10306186 B2) and Lin et al. (US 20170026659 A1) as applied to claims 21 and 30 above, further in view of Sasaki (US 20170038576 A1).

Regarding claims 29 and 38, Chuang et al. and Lin et al. disclose the method and apparatus according to claims 21 and 30. Chuang et al. partially teach a size of the overlapping region is determined based on a size of the first region or the neighboring region (field of view adjacent, no gaps between imagers, col. 9, lines 20-40, “requests imagery for a particular angular field of view (azimuth, elevation and angular width) sufficient to render an image of a particular size (406).  Using image registration information (described below), the viewer/client 108 is able to back-project (408) the field of view in angle space to regions on specific imagers.  This allows the viewer/client 108 to determine which cameras in the camera arrays are collecting video from a desired angular coverage area (410); the "tiles" or sub-regions within each imager to render the view (412); and the quality level or resolution of imagery to render the view of the scene at the desired size”, col. 12, lines 40-55). As this is not explicit, another reference is herein provided.


    PNG
    media_image1.png
    396
    352
    media_image1.png
    Greyscale
).
 
Chuang et al. and Sasaki are in the same art of creating compositions of images (Chuang et al., abstract; Sasaki, [0155]). The combination of Sasaki with Chuang et al. and Lin et al. will enable the determination of an overlapping size. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the overlapping size of Sasaki with the invention of Chuang et al. and Lin et al. as this was known at the time of filing, the combination would have predictable results, and as Sasaki indicates this is a way for efficiently executing processing for stitching a plurality of partial image data to generate combined image data ([0016], [0170]), which will be useful in the invention of Chuang et al. which composes images from different cameras.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661